PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
McManaman, Tim
Application No. 16/243,937
Filed: January 9, 2019
For: Brush for cleaning laps of siding

:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed April 1, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due and failure to timely file the inventor' s oath or declaration or substitute statement as required by the Notice Requiring inventor' s Oath or Declaration (Notice) mailed May 7, 2020.   Accordingly, the application became abandoned onAugust 10, 2020.  A Notice of Abandonment was mailed on February 23, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Issue Fee Transmittal with Issue Fee payment of $500.00, an executed Inventor’s Oath or Declaration and an Application Data Sheet (ADS), (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.


/JONYA SMALLS/Lead Paralegal Specialist, OPET